Case 2:20-cv-01037-JMA-ARL Document 8 Filed 10/26/20 Page 1 of 3 PageID #: 48




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X                For Online Publication Only
DESIREE B. OLAECHEA,

                                   Plaintiff,
                                                                         ORDER
                 -against-                                               20-CV-1037 (JMA) (ARL)
                                                                                             FILED
BRENTWOOD UNION SCHOOL DISTRICT,                                                             CLERK
                                                                                     10/26/2020 4:58 pm
                                     Defendant.
--------------------------------------------------------X                              U.S. DISTRICT COURT
AZRACK, United States District Judge:                                             EASTERN DISTRICT OF NEW YORK
                                                                                       LONG ISLAND OFFICE
        On March 17, 2020, pro se plaintiff Desiree B. Olaechea (“Plaintiff”) filed a complaint

against the Brentwood Union School District (“Defendant”) alleging employment discrimination

and retaliation claims, together with an application to proceed -in -
                                                                    forma pauperis.
                                                                      --- - - - - - - By Orders dated

April 21, 2020 and August 18, 2020, Plaintiff’s applications to proceed -in -
                                                                            forma pauperis
                                                                              --- - - - - - - were

denied, and Plaintiff was ordered to remit the Court’s filing fee. On September 9, 2020, Plaintiff

paid the filing fee, but did not present a summons to the Court for issuance by the Clerk of the

Court. Rule 4(m) of the Federal Rules of Civil Procedure provides:

                 If a defendant is not served within 90 days after the complaint is
                 filed, the court B on motion or on its own after notice to the plaintiff
                 B must dismiss the action without prejudice against that defendant
                 or order that service be made within a specified time. But if the
                 plaintiff shows good cause for the failure, the court must extend the
                 time for service for an appropriate period.

        Accordingly, service should have been made upon the defendant by June 15, 2020. Given

Plaintiff’s pro se status and recent payment of the filing fee, the Court, in its discretion, extends

the time for service by forty-five (45) days. See Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir.

2010) (“[A] pro se litigant generally lacks both legal training and experience and, accordingly, is


                                                        1
Case 2:20-cv-01037-JMA-ARL Document 8 Filed 10/26/20 Page 2 of 3 PageID #: 49




likely to forfeit important rights through inadvertence if he is not afforded some degree of

protection.”). The Second Circuit has interpreted Rule 4(m) “to give courts both the discretion to

grant extensions of the period of service even where no good cause has been shown and, in the

absence of good cause, to deny such extensions—that is, a court ‘may grant an extension . . . but

is not required to do so.’” Harper v. City of New York, 424 F. App’x 36, 39 (2d Cir. 2011)

(summary order) (quoting Zapata v. City of New York, 502 F.3d 192, 197 (2d Cir. 2007) (“[t]he

district court’s determinations on whether good cause is present (and, if so, how long an extension

would be appropriate) are exercises of discretion.”)).

       Accordingly, Plaintiff’s time to serve the defendant and file proof of such service is

extended by forty-five (45) days from the date of this Order. The Clerk of Court shall mail a

blank summons form to Plaintiff together with this Order. Plaintiff shall complete the first page

of the summons and return it to the Court for issuance. Once issued, the Clerk of Court shall mail

it to Plaintiff and Plaintiff shall serve the issued summons, the complaint, and this Order upon

Defendant. Further, Plaintiff shall file proof of service with the Court. Plaintiff is cautioned that

her failure to timely comply with this Order will lead to dismissal of her complaint without

prejudice pursuant to Federal Rule of Civil Procedure 4(m) and judgment shall enter without

further notice.

       Although Plaintiff paid the filing fee to commence this action, the Court certifies pursuant

to 28 U.S.C. § 1915(a)(3) that, should Plaintiff seek leave to appeal -in -
                                                                          forma pauperis,
                                                                            --- - - - - - - any appeal

from this Order not be taken in good faith. Therefore, -in ----
                                                           forma ------
                                                                 pauperis status is denied for the

purpose of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                  2
Case 2:20-cv-01037-JMA-ARL Document 8 Filed 10/26/20 Page 3 of 3 PageID #: 50




       The Clerk of the Court is directed to mail a copy of this Order to the pro se plaintiff at her

address of record together with a summons form.

SO ORDERED.

Dated: October 26, 2020
       Central Islip, New York

                                                        /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
